Order entered January 28, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01580-CV

                           MICHAEL LODISPOTO, Appellant

                                              V.

                                  ADI RUVOLO, Appellee

                     On Appeal from the 429th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 429-03660-2012

                                          ORDER
       Before the Court is appellant’s January 23, 2013 unopposed motion to extend time to file

appellant’s brief. We GRANT appellant’s motion. The brief received by the Court on January

24, 2013 is ORDERED filed as of the date of this order.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE